Title: To James Madison from Benjamin Shultz, 27 March 1813
From: Shultz, Benjamin
To: Madison, James


May it please your ExcellencyHuntingdon 27th. March 1813
To you as the highest Magistrate of the only Republic in the world I humbly address myself as a candidate for becoming an agent of distributing vaccine matter to any place in the union required. At present I am what they may call a true circuit rider or travelling vaccinator in the State of Pennsylvania which profession I have pursued these many years past: but should your Excellency condescend to appoint me as such, I should proceed to some Sea Port for the purpose of more effectually to prosecute the task under consideration. I have had the honor of receiving my education in the university of Pennsylvania and Drs. Wistar Barton and others in Philada. could produce recommendations in my favour and probably would warrant the undertaking, that is that I would be careful in its execution. As a sample of vaccine virus under my care at present I have to day taken of a childs arm from a most beautiful pock on the eighth day of vaccination and at this remote place from a Sea port town which I shall send you for inspections & trial. I have the honor to be Your Excellency’s most obedient and very humble Servant
Benjn. Shultz
 